DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 37-39, and 45 recite in body of the claims with indefinite claim languages which are “transmitting, according to the ICF event, fifth feedback information to a first network equipment…”.These limitations in the body of the claim are unclear because where is 1st, 2nd, 3rd,….etc.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 18-19, 37-38, and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10791497).
Considering claims 1, 18, Kim teaches a method/network equipment for handling data radio bearer (DRB) integrity check failure (ICF), applied to a first network equipment (MME), comprising: 
a processor (3n-52, Fig.3N), a storage (3n-40) and a program stored in the storage, wherein when executing the program (Fig.3N), the processor is configured to:

performing a predetermined handling operation according to the ICF event (Fig.3A-N, col.33, line 39 to col.34, lines 16, eNB may transmit the RRCConnectionRelease message or the RRCConnectionReject message to the UE to reject the connection of the UE so that the UE tries again the general RRC connection establishment procedure described in FIG. 3F). 
Considering claims 2, 19, 38, Kim teaches wherein the acquiring the ICF event of the DRB for the terminal comprises: 
detecting the DRB between the first network equipment (MME 3a-25 is a device for performing various control functions as well as a mobility management function for the UE) and the terminal (Fig.3A-N, col.33, line 39 to col.34, lines 16, eNB 3g-03 may retrieve the UE context from the anchor eNB… eNB checks the integrity of the message by using the MAC-I of the message); and 
triggering a generation of the ICF event, in case that it is detected that an ICF occurs to the DRB between the first network equipment and the terminal (Fig.3A-N, col.2, lines 34-43, triggering of an access associated with one of configured data radio bearers (DRBs) is detected in the RRC inactive mode, determining whether the access is barred based on first barring information configured per DRB; and if the access is not barred, performing the access to the base station, col.33, line 39 to col.34, lines 16). 
Considering claim 3, Kim teaches wherein the performing the predetermined handling operation according to the ICF event comprises: 
 (Fig.3A-N, col.33, line 39 to col.34, lines 16, eNB may transmit the RRCConnectionRelease message or the RRCConnectionReject message to the UE), or transmitting, to a second network equipment, first feedback information for indicating the ICF event; 
wherein the first network equipment (MME) is one of a master network node and a secondary network node for the terminal (MME is connected to the plurality of eNBs, Fig.3A), and the second network equipment (NR CN) is the other one of the master network node and the secondary network node for the terminal (NR CN is connected to the plurality of eNBs). 
Considering claim 6, Kim teaches wherein the first feedback information comprises at least one of: 
information about a failure DRB between the first network equipment and the terminal, or information about a reason for that the first network equipment releases the DRB between the first network equipment and the terminal event (Fig.3A-N, col.33, line 39 to col.34, lines 16, eNB may transmit the RRCConnectionRelease message or the RRCConnectionReject message to the UE to reject the connection of the UE so that the UE tries again the general RRC connection establishment procedure described in FIG. 3F
Considering claims 37, 45, Kim teaches a method for handling data radio bearer (DRB) integrity check failure (ICF), applied to a terminal, comprising: 

transmitting, according to the ICF event, fifth feedback information to a first network equipment (MME) (Fig.3A-N, col.33, line 39 to col.34, lines 16, the new eNB 3g-03 performs a procedure of retrieving the UE context from the anchor eNB 3g-02 at steps 3g-55 and 3g-60), wherein the first network equipment (MME) is one of a master network node (eNB) and a secondary network node (new eNB) for the terminal (UE), and the second network equipment (NR CN) is the other one of the master network node (eNB) and the secondary network node for the terminal (Fig.3A-C, external network through the eNB 3a-05, 3a-10, 3a-15 or 3a-20 and the S-GW 3a-30). 
Allowable Subject Matter
3.	Claims 4, 8-9, 12-14, 16, 20, 25, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641